Citation Nr: 0730073	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of polio, specifically lower extremity weakness.

4.  Entitlement to service connection for residuals of polio, 
specifically lower extremity weakness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from September 1947 
to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.

The veteran provided testimony at a hearing held before the 
undersigned Acting Veterans Law Judge in August 2007.  The 
veteran's motion to advance this case on the docket was 
granted by the Board in August 2007.  

The reopened claims for entitlement to service connection for 
a back disorder and residuals of polio, specifically lower 
extremity weakness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  An October 1956 rating decision denied the veteran's 
claim for service connection for a low back disorder.  The 
veteran was provided notification of the rating decision and 
of his appellate rights later in October 1956; however, he 
did not appeal this determination.

2.  New evidence received since the October 1956 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  An October 1956 rating decision denied the veteran's 
claim for service connection for residuals of polio, 
specifically poliomyelitis.  The veteran was provided 
notification of the rating decision and of his appellate 
rights later in October 1956; however, he did not appeal this 
determination.

4.  New evidence received since the October 1956 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1956 decision, denying a claim for service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
October 1956 decision, and the claim for service connection 
for a low back disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The October 1956 decision, denying a claim for service 
connection for residuals of polio is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  New and material evidence has been received since the 
October 1956 decision, and the claim for service connection 
for residuals of polio is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens the veteran's low back and 
residuals of polio claims and remands them for further 
development.  As such, a discussion of VA's duties to notify 
and assist is not necessary.

The veteran's claim for back complaints and residuals of 
polio, specifically poliomyelitis, was previously denied by 
the RO in October 1956.  Notice of this decision was sent in 
the same month.  This decision denied his polio residuals 
claim because there was no evidence of a diagnosis of 
residuals of poliomyelitis in service following observations 
for poliomyelitis, nor were any residuals of impairment of 
function of the extremities shown in the August 1956 VA 
examination.  As to the back claim, the RO noted that 
although the August 1956 examination diagnosed residuals of 
old sprain, lower lumbar spine, his back condition was not 
shown to have been incurred or aggravated in service.  The 
veteran did not appeal this decision and it became final.  

Prior unappealed RO decisions are final.  38 U.S.C.A. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05-
2302 (U.S. Vet. App. Aug. 24, 2007).  

Among the evidence received prior to October 1956 includes 
service medical records that show the veteran was seen in 
December 1948 for an undiagnosed condition manifested by 
headaches, mild hysterical reaction and clonus and he 
underwent a neuropsychiatric evaluation.  He was treated in 
June 1950 after he struck his back with a bed post and had 
tenderness over the left sacroiliac joint, limited flexion 
and lumbosacral muscle spasms.  He also had pain on the left 
straight leg raise and flexed leg raise.  X-rays were 
negative.  He was prescribed heat, back strap and light duty.  
The records also note a history of a March 1950 motorcycle 
accident, but the injuries from that did not appear to 
involve the lumbar spine, but involved injuries to the head, 
cervical spine and left trapezius muscle.  

In early July 1950, the veteran was hospitalized for 
complaints of right leg numbness and weakness as well as low 
back pain, and was assessed with early spinal polio.  
Neurological findings from July 1950 included hyperactive 
right patellar reflexes compared to the left, with all other 
reflexes okay.  He also had spasm of the muscles of the right 
gluteal and right hamstrings and marked right leg weakness.  
The impression was poliomyelitis, spinal, rule out multiple 
sclerosis, rule out hysteria.  He underwent spinal tap.  The 
hospital records indicate a past history of hysterical 
episodes.  The discharge report from July 1950 notes the 
history of treatment wherein he was well until the end of 
June when he had malaise, slight frontal headache and dull 
aching pain in the right hip, with muscle soreness in the 
right leg the following day, progressing to where he could 
not get out of bed.  His best friend was noted to have been 
ill with polio eight days prior to the onset of symptoms.  
His neurological findings were negative except for stocking 
type anesthesia of the right leg and it was felt hysteria 
played an important part of his illness.  The physical 
examination showed some weakness in dorsiflexion and 
extension of the right foot, spinal fluid examinations were 
negative as was chest X-ray and urinalysis.  The diagnosis 
was observed poliomyelitis, no disease found.  

His September 1950 separation and reenlistment examination 
and September 1953 final separation examination both revealed 
findings of left quadriceps atrophy and weakness secondary to 
polio in July 1950.  

Also before the RO in October 1956 was an August 1956 VA 
examination noting a history that included the motorcycle 
accident in 1950 and being under observation for suspected 
acute anterior poliomyelitis in July 1950.  The special 
orthopedic examination noted a history of his motorcycle 
accident in March 1950 with injuries to his head, neck and 
left trapezius muscle.  He also gave a history of injuring 
his low back in 1952 in Alaska when he slipped and fell 
carrying a 20 gallon container, although there was no record 
of this accident.  He said that he treated the back for 
several days and ever since has had intermittent pain and 
soreness in the low back.  

The examination revealed normal range of motion of all joints 
and no enlargement, swelling, crepitus or tenderness.  His 
back had normal alignment and contour and he could flex to 
where his fingers were 2 inches from the floor which caused 
some pain in the lower lumbar region in the midline.  His 
lateral motion and rotation were normal.  He had some 
tenderness to palpation and percussion over the lumbar spine.  
There was no spasm and straight leg was negative.  The 
diagnosis was residuals of old sprain lower lumbar spine.  
The special neuropsychiatric examination revealed complaints 
of occasional back pain and of something popping in his 
lumbosacral region when he walked.  He also complained of 
cramps in his left thigh when he does too much walking or 
strenuous activities.  The neurological examination was 
normal, with the lower extremities with normal reflexes, no 
sensory disturbances and normal movements.  Although the 
veteran said he could palpate a clicking to the left in the 
sacral region when moving his left thigh, the examiner could 
not elicit this.  Careful survey did not reveal any 
neurological abnormality.  The diagnosis was no 
neuropsychiatric disease.  

Among the evidence received after October 1956 were private 
records from 1988 that deal with other problems than his 
claimed low back and residuals of polio.  The earliest 
evidence of problems possibly related to service are shown in 
records from October 2001, when he complained of weakness of 
the hands and leg weakness and pain, with questions raised of 
whether this was related to Baycol, a medication he had been 
taking around the time these symptoms began.  He continued to 
have symptoms of pain in both legs in January 2002 and a May 
2002 follow-up note for hypertension revealed that he was 
seeing an outside neurologist for a history of polio in the 
1950's and he wondered whether this history could be related 
to current muscle aches.  Physical examination showed muscle 
tenderness in the arms and legs and the impression was 
myalgias and muscle weakness.  He persisted with complaints 
of muscle weakness through November 2002 and continued to 
question a possible relationship between this and polio, with 
the impression continuing to be unchanged from May 2002.  

Also received after October 1956 were records from 2003 
revealing that in January 2003 he was seen by neurology for 
lower extremity weakness that has worsened since 2001 with 
progressively worsening symptoms that did not subside after 
he stopped taking medications that were initially thought to 
be causing the symptoms.  He gave a history of "light 
polio" in the 1950's which affected his legs.  Physical 
examination revealed no significant findings other than some 
decreased "pp" (pedal pulses or peripheral pulses) of the 
ankles.  The assessment was peripheral neuropathy.  He was 
also noted to be receiving B12 supplements orally for low 
levels but he might require injections of it, although this 
would not explain the myalgia, which were possibly related to 
statins although he had been off cholesterol medicines for a 
while now without significant change.  In March 2003 he was 
seen by neurology for lower extremity weakness felt to be 
peripheral neuropathy on examination and was still receiving 
B12 supplements for low levels.  Recent electrodiagnostic 
studies showed moderate severe peripheral neuropathy, motor, 
axonal and demyelinating peripheral neuropathy, mild left 
demyelinating peroneal neuropathy, and no active denervations 
noted.  Physical examination disclosed that he had decreased 
sensory and gait stiff due to lower extremity pain.  The 
assessment was peripheral neuropathy.  

The VA treatment records revealed that he continued to be 
seen by neurology throughout 2005 and 2006 for continued 
lower extremity symptoms that remained diagnosed as 
peripheral neuropathy.  His gait in October 2005 and May 2006 
was noted to be significant for bilateral foot drop as well 
as decreased "pp" (peripheral pulses or pedal pulses).  He 
again underwent electrodiagnostic testing that showed 
improvement when compared to the findings from such testing 
in 2003.  

Also received after October 1956 was the report of a December 
2006 VA neurological examination that included review of the 
claims files and noted the findings from the service medical 
records in detail regarding the treatment for his claimed 
poliomyelitis.  The examiner noted that during his 
hospitalization for the symptoms in July 1950, that spinal 
fluid tests were reportedly negative and that the veteran was 
given a little psychotherapy by using ethyl chloride spray on 
his right thigh which cured him immediately, although after 
physical therapy he was noted to have a definite muscle spasm 
on his right thigh which disappeared the following day.  He 
was noted to have been afebrile during the hospital course in 
July 1950 as noted in the July 1950 discharge summary.  He 
reported having had general progression of symptoms of lower 
extremity weakness since that time.  He was noted to have 
nerve conduction studies that revealed no evidence of 
denervation injury with findings consistent with axonal 
polyneuropathy and no evidence of demyelinating disease.  He 
was noted to have a history of B12 deficiency.  

Physical examination revealed aesthesia abasia with his gait, 
said to be nonorganic type gait suggestive of hysteria or 
hysteria type weakness.  He had giveaway weakness in both 
lower extremities and positive Hoover's sign bilaterally.  
All reflexes were 2+ and symmetric in all extremities.  
Sensory examination was decreased to all modalities in 
stocking glove distribution and downgoing toes with no 
clonus.  He had giveaway weakness in all 4 extremities.  His 
gait was described as above.  The diagnosis was axonal 
polyneuropathy.  The examiner opined that this axonal 
polyneuropathy was not consistent with the initially presumed 
diagnosis of polio.  After extensive workup in 1950 the 
evidence was said to not show a true organic cause for his 
weakness and it was felt to be consistent with hysterical 
weakness.  He did likely have an axonal polyneuropathy, with 
decreased sensation, but his preserved reflexes were not 
indicative of an alpha motor neuron disease such as polio or 
post polio syndrome.  The examiner found no evidence on 
examination or claims file review that would suggest a post 
polio syndrome related to his service, but that his axonal 
neuropathy was likely incurred post service.  

The veteran testified at his August 2007 hearing about 
injuring his back in the service carrying cots when he 
slipped and fell, and was diagnosed at sick call with a 
strained back.  He indicated that he had tissue damage and 
treated for about 2 weeks.  The original injury was said to 
have been in 1948 and he has had back pain ever since, but 
admitted that he did not recall complaining of back pain when 
he got out in 1953.  He testified having continued treatment 
for his back pain over the years, but admitted getting no 
treatment within one year of his discharge.  He indicated 
that he treated with a chiropractor around 1971, and with a 
treating Dr. named Hendrine around 1970-1971.  He admitted 
that he received an upper back injury at work around 1971, 
when he struck the middle of his back against a desk drawer 
while picking up dropped items.  He indicated he was seen by 
a chiropractor for an upper back injury following this 
incident.  He denied having hurt his low back in this 
incident, but stated that while treating for this accident he 
was found to have lower hip problems, and indicated that he 
had such problems prior to this incident.  He testified that 
he currently gets treatment for low back pain and sciatica by 
Dr. Cudman, a chiropractor located in Wildwood and has for 
the past 4 to 5 years.  He indicated that he presently has a 
sciatic problem that affects his right leg.  

Regarding his claimed polio residuals he testified that he 
currently has muscle weakness and neuropathy in both legs, 
dropped foot and atrophy in the right leg.  The veteran 
testified that he came down with polio symptoms about a week 
after swimming in a pool near Carswell Air Force Base.  His 
symptoms included severe headache, stiff neck and leg 
weakness and progressed to where could not get out of bed one 
morning.  He said that a spinal tap and labwork indicated he 
had polio and his legs were mostly affected.  He indicated 
that he was not allowed to reenlist in 1953 because of leg 
weakness and hyperextension.  His representative indicated 
that he was said to not have polio symptoms on the last day 
of treatment.  The veteran testified that he still has 
symptoms of weakness in his legs which were the same as he 
had in service.  Regarding current treatment he indicated 
that he sees a VA neurologist for his back and leg and that 
all his treatment was from the VA.  

The Board finds that the evidence submitted following the 
October 1956 decision is new evidence which is not redundant 
or cumulative of other evidence previously considered.  In 
addition, the Board finds that the additional evidence is 
material as it relates to an unestablished fact necessary to 
substantiate the claims for service connection for a back 
disorder and for residuals of poliomyelitis.  Regarding the 
polio claim, at a minimum, the record establishes that the 
veteran was treated for a possible poliomyelitis in the 
service in 1950 and continues to have similar symptoms 
involving his lower extremities as shown in records from 2001 
to 2006, currently diagnosed as peripheral neuropathy, with 
questions raised as to whether these current symptoms may be 
related to service.  Regarding the back injury claim at a 
minimum, the record establishes that the veteran did have a 
lumbar injury treated in service in June 1950, as well as the 
symptoms of possible poliomyelitis which was also included 
some back pain and also involved his receiving a spinal tap.  
He also had continued lumbar symptoms shown in the August 
1956 VA examination.  Although the current medical evidence 
does not specifically address lumbar spine complaints, the 
veteran has testified as to having received chiropractic 
treatment for back complaints since the early 1970's to the 
present, and also testified that his back continued to be 
painful throughout service and thereafter.  

In sum, the newly received evidence in connection with 
evidence previously assembled, the new VA and private medical 
records and the veteran's hearing testimony from August 2007 
now raise a reasonable possibility of substantiating these 
claims.  38 C.F.R. § 3.156(a).  As such, the Board concludes 
the claims for service connection of for a back disorder and 
for claimed polio residuals of lower extremity weakness are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for low back disorder and 
residuals of polio with lower extremity weakness are 
reopened.  To this extent, the claims are granted.

REMAND

As noted above, the claims for entitlement to service 
connection for a low back disorder and for polio residuals of 
lower extremity weakness were reopened based on the receipt 
of new and material evidence.  Further development is 
necessary in order to properly adjudicate these claims.  
Regarding the low back claim, there is evidence of a back 
injury in service in 1950, and the August 1956 VA examination 
was significant for lumbar spine complaints.  The veteran has 
testified as to continued lumbar spine symptoms and of having 
received postservice treatment for them.  An attempt should 
be made to obtain the records of treatment for back problems 
described by the veteran in his testimony.  

As to the claimed polio residuals, the Board notes that 
although the December 2006 VA examination determined that the 
veteran's current neurological symptoms diagnosed as axonal 
neuropathy were not related to his claimed polio in service, 
there remain unanswered questions as to the etiology of the 
current neuropathic symptoms.  First the veteran is noted to 
have testified that his current lumbar spine symptoms consist 
of sciatica that affects his right leg, thereby intertwining 
the question of any neurological findings of the right leg to 
the issue of service connection for the lumbar spine problem 
also on appeal.  Furthermore, the evidence including the 
service medical records and the December 2006 VA examination, 
suggests that the veteran's apparent symptoms of polio were 
attributed in service to a hysterical reaction, and the 
December 2006 examination further suggests possible 
hysterical symptoms.  This raises the question as to whether 
the current neuropathy symptoms could be of a psychiatric 
nature and a continuation of the symptoms in service that 
were deemed to be psychiatric and thus would be entitled to 
service-connection on a psychiatric basis.  Further 
examination is thus necessary to clarify the true nature and 
etiology of the neuropathy involving the lower extremities.   

Accordingly, the case is REMANDED for the following 
development:

1.  The AOJ should contact the veteran and 
ask that he identify the source of private 
medical treatment for his low back 
disorder from 1971 to the present, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

2.  The AOJ should obtain records of VA 
treatment for the veteran's back and 
neurological complaints after October 
2006.  If the above-mentioned records are 
not available, that fact should be entered 
in the claims file.

3.  Thereafter, the AOJ should schedule 
the veteran for an appropriate VA 
examination to determine whether any low 
back disorder is due to the back injury 
documented in service, as well as whether 
neurological complaints involving his 
lower extremities are related to the 
treatment and observation for polio 
neuropathy in service or whether these 
disorders were otherwise incurred or 
aggravated by service.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his back and 
neuropathy disorders.  Specifically, the 
examiner is requested to provide an 
opinion as to (1) the nature of the 
veteran's claimed low back disorder (2) 
the medical probability that any diagnosed 
low back disorder began in service, to 
include whether it was caused by the back 
injury documented in service (3) the 
medical probability that any low back 
disorder resulted from arthritis that was 
manifested within one year of discharge.  
(4) the nature of the veteran's claimed 
neurological disorder affecting the lower 
extremities, to include whether any 
neurological disorder is a manifestation 
of his low back disorder (5) the medical 
probability that any diagnosed 
neurological disorder began in service, to 
include whether it began as the symptoms 
of poliomyelitis treated in service  (6) 
the medical probability that the current 
neurological complaints are a 
manifestation of psychiatric complaints, 
such as hysteria, treated in service.  The 
examiner must provide complete rationale 
for all conclusions reached.

4.  After completion of the above, the AOJ 
should adjudicate the veteran's claims.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to the issues on 
appeal, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.  An appropriate 
period of time should be allowed for 
response before the case is returned to 
the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


